Citation Nr: 1014529	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-15 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for 
headaches.  

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from April 13, 2006 to February 6, 2008 and as 50 percent 
disabling since February 7, 2008.  

3.  Entitlement to an initial increased rating for residuals 
of a shrapnel wound to the right shoulder, to include 
degenerative joint disease, evaluated as noncompensably 
disabling from April 13, 2006 to December 7, 2008 and as 
20 percent disabling since December 18, 2008.  

4.  Entitlement to a compensable rating for bilateral hearing 
loss.  

5.  Entitlement to an effective date earlier than February 7, 
2008 for the grant of a total disability rating based on 
individual unemployability (TDIU).  

6.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
coronary artery disease (CAD) and status post myocardial 
infarction, to include as secondary to the service-connected 
PTSD or as secondary to in-service exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Philadelphia, 
Pennsylvania.  Specifically, in pertinent part of a May 2006 
decision, the RO reopened a previously-denied claim for 
service connection for headaches and granted the underlying 
issue of entitlement to service connection for headaches 
(0 percent, effective from April 13, 2006).  Also, the RO 
awarded an increased evaluation of 30 percent, effective from 
April 13, 2006, for the service-connected PTSD.  During the 
current appeal, and by a June 2008 rating action in 
particular, the RO granted an increased evaluation of 
50 percent, effective from February 7, 2008, for the 
Veteran's PTSD.  

Additionally, the current appeal arises from relevant part of 
a September 2006 determination in which the RO granted 
service connection for residuals of a shrapnel wound of the 
right shoulder, to include scarring (0 percent, effective 
from April 13, 2006).  In that decision the RO also denied a 
compensable rating for the service-connected bilateral 
hearing loss.  During the current appeal, and specifically by 
a March 2009 rating action, the RO redefined the Veteran's 
service-connected right shoulder disability as residuals of a 
shrapnel wound of the right shoulder, to include degenerative 
joint disease, and awarded a compensable evaluation of 
20 percent, effective from December 8, 2008, for this 
disorder.  

The current appeal also arises from a July 2007 rating action 
in which the RO determined that new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for CAD and status post myocardial infarction, to 
include as secondary to the service-connected PTSD or as 
secondary to in-service exposure to herbicides, had not been 
received.  

Moreover, the current appeal arises from pertinent part of a 
September 2008 rating action, in which the RO granted a TDIU 
effective from February 7, 2008.  

In December 2009, the Veteran testified at a hearing 
conducted via videoconferencing before the undersigned Acting 
Veterans Law Judge (VLJ).  A transcript of that hearing is of 
record.  

At the December 2009 hearing, the Veteran raised the issue of 
entitlement to service connection for ischemic heart disease, 
to include as secondary to in-service exposure to herbicides.  
In a statement received at the RO one month later, the 
Veteran, through his representative, again expressed his 
desire to pursue this issue.  The RO has not adjudicated this 
claim; accordingly the issue is referred to the RO for 
appropriate action.  

As will be discussed in further detail in the following 
decision, the Board finds that new and material evidence 
sufficient to reopen the Veteran's claim for service 
connection for CAD and status post myocardial infarction, to 
include as secondary to the service-connected PTSD or as 
secondary to in-service exposure to herbicides, has in fact 
been received.  Accordingly, the Board is granting this 
portion of the Veteran's appeal.  However, the underlying de 
novo issue of entitlement to service connection for CAD and 
status post myocardial infarction, to include as secondary to 
the service-connected PTSD or as secondary to in-service 
exposure to herbicides, will be addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 

 
FINDINGS OF FACT

1.  The Veteran perfected a timely appeal of the RO's May 
2006 assignment of a noncompensable rating for the 
service-connected headaches and award of a 30 percent rating 
for the service-connected PTSD (including the agency's 
subsequent June 2008 grant of a 50 percent rating, effective 
from February 7, 2008, for the PTSD).  

2.  The Veteran perfected a timely appeal of the RO's 
September 2006 denial of a compensable rating for the 
service-connected bilateral hearing loss and assignment of a 
noncompensable rating for the service-connected residuals of 
a shrapnel wound of the right shoulder, to include scarring 
(including the agency's subsequent March 2009 grant of a 
20 percent evaluation, effective from December 8, 2008, for 
the redefined service-connected residuals of a shrapnel wound 
of the right shoulder, to include degenerative joint 
disease).  

3.  At the December 2009 hearing, the Veteran expressed his 
desire to withdraw from appellate review his claims for 
increased ratings for his service-connected headaches, PTSD, 
bilateral hearing loss, and right shoulder disability.  A 
written transcription of the Veteran's testimony, as well as 
a written statement stipulating this desire (and dated the 
same day as the hearing) are of record.  

4.  A VA Form 21-8940, Veteran's Application For Increased 
Compensation Based On Unemployability (Form 21-8940), was 
received at the RO on July 28, 2008.  

5.  By a September 2008 rating action, the RO granted the 
Veteran's TDIU claim and assigned an effective date of 
February 7, 2008 for this award.  

6.  A finding of unemployability due solely to 
service-connected disabilities was first reached on 
February 7, 2008, the effective date of both the award of an 
increased rating from 30 percent to 50 percent for the 
service-connected PTSD and the total combined 
service-connected disability evaluation of 60 percent as well 
as the day that the Veteran was found to have moderately 
severe occupational impairment as a result of his 
service-connected PTSD.  

7.  In an unappealed June 1995 rating action, the RO denied 
service connection for heart disease, on a direct basis and 
as secondary to in-service exposure to herbicides.  

8.  In an unappealed June 1994 rating action, the RO denied 
service connection for heart disease, asserted to be 
secondary to the service-connected PTSD.  

9.  Evidence received since the June 1995 and June 1994 
rating actions raises a reasonable possibility of 
substantiating the claim for service connection for CAD and 
status post myocardial infarction, to include as secondary to 
the service-connected PTSD or as secondary to in-service 
exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issues of entitlement to increased 
ratings for the service-connected headaches, PTSD, bilateral 
hearing loss, and right shoulder disability are met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009).  

2.  The criteria for an effective date earlier than 
February 7, 2008, for the award of a TDIU are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  

3.  The June 1995 denial of service connection for heart 
disease, on a direct basis and as secondary to in-service 
exposure to herbicides, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2009).  

4.  The June 1994 denial of service connection for heart 
disease, asserted to be secondary to the service-connected 
PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2009).  

5.  The evidence received since the June 1995 and June 1994 
rating actions is new and material, and the claim for service 
connection for CAD and status post myocardial infarction, to 
include as secondary to the service-connected PTSD or as 
secondary to in-service exposure to herbicides, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings For Service-Connected Headaches, PTSD, 
Bilateral Hearing Loss, And Right Shoulder Disability

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2009).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2009).  

As previously discussed herein, in relevant part of a May 
2006 decision, the RO reopened a previously denied claim for 
service connection for headaches and granted the underlying 
issue of entitlement to service connection for headaches 
(0 percent, effective from April 13, 2006).  Also, the RO 
awarded an increased evaluation of 30 percent, effective from 
April 13, 2006, for the service-connected PTSD.  During the 
current appeal, and specifically by a June 2008 rating 
action, the RO granted an increased evaluation of 50 percent, 
effective from February 7, 2008, for the Veteran's PTSD.  

Additionally, in pertinent part of a September 2006 
determination, the RO granted service connection for 
residuals of a shrapnel wound of the right shoulder, to 
include scarring (0 percent, effective from April 13, 2006).  
In that decision, the RO also denied the issue of entitlement 
to a compensable rating for the service-connected bilateral 
hearing loss.  During the current appeal, and specifically by 
a March 2009 rating action, the RO redefined the Veteran's 
service-connected right shoulder disability as residuals of a 
shrapnel wound of the right shoulder, to include degenerative 
joint disease, and awarded a compensable evaluation of 
20 percent, effective from December 8, 2008, for this 
disorder.  

Following receipt of notice of the May 2006 and September 
2006 rating actions, the Veteran perfected a timely appeal 
with respect to the RO's denial of higher ratings than those 
assigned therein for his service-connected headaches, PTSD, 
bilateral hearing loss, and right shoulder disability.  

Subsequently, at the December 2009 hearing, the Veteran 
expressed his desire to withdraw from appellate review his 
claims for increased ratings for his service-connected 
headaches, PTSD, bilateral hearing loss, and right shoulder 
disability.  December 2009 hearing transcript 
(2009 T.) at 2-3.  Also, in a written statement dated on the 
same day as the hearing and received at the RO approximately 
three weeks later in the same month, the Veteran reiterated 
his desire to withdraw these increased rating claims from 
appellate review.  A written transcription of the Veteran's 
testimony, as well as his written statement dated in December 
2009, are of record.  

In view of the Veteran's expressed desires, the Board 
concludes that further action with regard to his increased 
rating claims is not appropriate.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.204 (2009).  The Board does not 
have jurisdiction over these withdrawn issues and, as such, 
must dismiss the appeal of these claims.  See 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2009).  

II.  Earlier Effective Date & New And Material Claims

	A.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that he/she is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

		1.  Earlier Effective Date Claim

The Court has also held, however, that VCAA notice is not 
required under circumstances where an underlying claim for a 
benefit is granted, an effective date is assigned, and the 
claimant files an appeal as to the effective date assigned to 
that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 
(in which the Court held that, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled").  Rather, under those 
circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an earlier effective dated for 
his award of a TDIU essentially fall within this fact 
pattern.  Prior to the RO's September 2008 grant of a TDIU, 
the Veteran was notified (by a July 2008 letter) of the 
evidence needed to establish that underlying issue.  After 
receiving notice of the grant of this TDIU claim, the Veteran 
perfected a timely appeal with respect to the effective date 
assigned to the award.  Clearly, no further section 5103(a) 
notice is required for this earlier effective date claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications [including July 2008 
letter, the notice of the September 2008 rating decision, and 
the June 2009 statement of the case (SOC)] that contain 
notice of criteria used to assign effective dates, his 
appellate rights, a summary of relevant evidence, citations 
to applicable law, and a discussion of the reasons for the 
decision made by the agency of original jurisdiction.  In 
short, the procedural requirements of the law have been 
satisfied.  No further due process development of 
notification of this earlier effective date claim is 
required.  

With regard to VA's duty to assist the claimant, the Board 
notes that the record in the present case reflects that VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran, including in particular 
post-service VA treatment records.  In addition, he testified 
at a hearing recently conducted via videoconferencing before 
the undersigned Acting VLJ.  A VA examination would not aid 
in the determination of whether an effective date earlier 
than February 7, 2008 is warranted for the award of a TDIU.  

The Board acknowledges that, after issuance of the SOC in 
June 2009, additional evidence, including medical records, 
were received and associated with the Veteran's claims 
folder.  Importantly, however, these additional documents are 
either duplicative of previously considered evidence or are 
not relevant to the question of whether an earlier effective 
date is warranted for the grant of a TDIU.  Consequently, a 
remand to accord the AOJ an opportunity to readjudicate the 
Veteran's claim for an earlier effective date for the award 
of a TDIU (with consideration of the additional evidence 
received after the SOC) is not necessary.  See 38 C.F.R. 
§ 19.31(b)(1) (2009) (which stipulates that a supplemental 
statement of the case (SSOC) will be issued when the AOJ 
receives additional pertinent evidence after an SOC or the 
most recent SSOC has been issued) (emphasis added).  

Clearly, therefore, the Veteran has been notified and is 
aware of the evidence needed to substantiate his earlier 
effective date claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between him and VA in obtaining such evidence.  He has 
actively participated in the claims process by submitting 
argument, lay evidence, and medical evidence.  His 
representative was furnished copies of relevant documents 
issued to the Veteran during the current appeal.  Therefore, 
the Board concludes that the Veteran was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Consequently, any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication of this appeal or 
to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. 
at 121.  The Board finds, therefore, that any such error is 
harmless and does not prohibit consideration of the Veteran's 
earlier effective date claim on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473.  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

		2.  New And Material Claim

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of 
whether new and material evidence has been received 
sufficient to reopen the previously denied claim for service 
connection for CAD and status post myocardial infarction, to 
include as secondary to the service-connected PTSD or as 
secondary to in-service exposure to herbicides, no further 
discussion of the VCAA is required with respect to this 
claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

	B.  Analysis

		1.  Earlier Effective Date Claim

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
earlier effective date issue adjudicated herein and what the 
evidence in the claims file shows, or fails to show, with 
respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  This statutory provision 
is implemented by regulation which provides that the 
effective date for an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2009).  

As previously discussed herein, on July 28, 2008, the RO 
received from the Veteran a Form 21-8940, his formal claim 
for a TDIU.  By a September 2008 rating action, the RO 
granted the Veteran's TDIU claim and assigned an effective 
date of February 7, 2008 for this award.  [The basis of the 
RO's assignment of February 7, 2008 as the date that the 
Veteran's entitlement to a TDIU arose is the fact that this 
day is the date that his increased rating from 30 percent to 
50 percent for his service-connected PTSD, and thus his total 
combined service-connected rating increased from 40 percent 
to 60 percent, became effective  See June 2008 rating action.  
A VA psychiatric examination conducted on February 7, 2008 
included the examiner's opinion that the Veteran has 
moderately severe occupational impairment as a result of his 
PTSD.]  

The Veteran maintains that the date of receipt of his claim 
for a TDIU should be January 18, 2007, the date that he filed 
his original claim for this benefit.  See 2009 T. at 11.  See 
also VA Form 9, Appeal To Board Of Veterans' Appeals 
(Form 9), received at the RO on January 18, 2007 (in which 
the Veteran, pursuant to his claim for an increased rating 
for his service-connected PTSD, asserted that he "should 
receive [a] 100% [rating for his PTSD] because . . . [he is] 
unfit to hold employment").  

In this regard, the Board notes that, in order for benefits 
to be paid to any individual under the laws administered by 
VA, a specific claim in the form prescribed by the Secretary 
must be filed.  38 C.F.R. § 3.151(a) (2009).  A "claim" or 
"application" is defined by VA regulation as "a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit."  38 C.F.R. § 3.1(p) (2009).  An informal claim is 
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits."  38 C.F.R. § 3.155(a) 
(2009).  

Of particular significance in this matter is the fact that, 
even if the Board were to construe the Veteran's January 2007 
statement as an informal claim for a TDIU, he did not submit 
a formal claim for this benefit until July 2008-more than 
one year later-when he filed the Form 21-8940.  Accordingly, 
January 18, 2007 cannot be used as the date of receipt of the 
Veteran's claim for a TDIU.  Rather, the date of receipt of 
his claim for this benefit remains July 28, 2008-when the RO 
received his Form 21-8940.  

Additionally, the Veteran maintains that the date that 
entitlement to a TDIU arose is earlier than February 7, 2008 
because, prior to that time, physicians opined that he was 
unemployable as a result of his service-connected PTSD.  See, 
e.g., 2009 T. at 12.  Specifically, the Veteran, through his 
representative, asserted that a VA doctor opined on 
November 7, 2007 that he (the Veteran) had significant 
occupational impairment since he had last worked in 2006.  
See, e.g., 2009 T. at 12.  

The Board acknowledges that, in a report of an evaluation 
completed on November 7, 2007, a treating VA psychologist 
noted that that the Veteran had "not even attempted to 
return to employment because his PTSD symptoms are so severe 
[that] it is unlikely [that] he would be able to handle the 
normal kind of job related stress [that] one would expect to 
encounter in any work environment."  It is unclear, from a 
reading of this statement, however, whether the examiner was 
expressing his own opinion or simply reiterating the 
Veteran's rationale for not having obtained employment in the 
past year.  

In any event, this psychologist did believe that the 
Veteran's PTSD symptoms were severe enough to warrant 
hospitalization.  Of significance in this matter, however, is 
the fact that several times in the November 2007 report, the 
psychologist recommended that the Veteran undergo a current 
psychiatric examination by another VA examiner.  Moreover, 
subsequent VA psychiatric evaluation reports reflect repeated 
medical conclusions that the Veteran's PTSD was stable.  
Accordingly, the Board finds that November 7, 2007 cannot be 
considered the date that the Veteran was initially found to 
be unemployable due to his service-connected PTSD.  

As this discussion illustrates, the Veteran's claim for a 
TDIU was first received on July 28, 2008.  Further, 
entitlement to a TDIU first arose on February 7, 2008, when 
the Veteran was initially found to have moderately severe 
occupational impairment as a result of his service-connected 
PTSD.  Significantly, no earlier medical examination 
specifically concludes that the Veteran was unemployable due 
solely to service-connected disability.  

Thus, based on these facts, an effective date prior to 
February 7, 2008 for the award of a TDIU cannot be granted.  
See 38 U.S.C.A. § 5110(a) (West 2002) & 38 C.F.R. § 3.400 
(2009) (which stipulate that the effective date of an award 
of increased compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later). 

		2.  New And Material Claim

At the time of the June 1995 rating action, the claims folder 
contained service treatment records which were negative for 
complaints of, treatment for, or findings of a cardiovascular 
disorder.  In fact, the service separation examination which 
was conducted in March 1968 demonstrated that the Veteran's 
heart (including its thrust, size, rhythm, and sounds) was 
normal.  

Also, a post-service VA examination conducted in July 1968 
demonstrated that the Veteran's cardiovascular system was 
normal.  Chest X-rays subsequently taken in November 1971, 
October 1974, and January 1980 showed that the Veteran's 
heart was normal.  

A cardiovascular disorder was not shown until August 1993, 
when the Veteran sustained a myocardial infarction.  Private 
treatment records dated between August and September 1993 
reflected a final diagnosis of cardiogenic shock secondary to 
acute anterior myocardial infarction.  A VA general medical 
examination conducted in November 1993 provided diagnoses of 
CAD and post infarction (status 2, prognosis 2).  A VA Agent 
Orange examination conducted in May 1995 confirmed these 
diagnoses.  No other post-service medical records were 
associated with the Veteran's claims folder at the time of 
the June 1995 decision.  

Significantly, at the time of the June 1995 decision, the 
claims folder contained no competent evidence of a 
relationship between the diagnosed CAD and status post 
myocardial infarction and either the Veteran's active duty or 
his conceded in-service exposure to Agent Orange.  Thus, in 
the June 1995 rating action, the RO denied service connection 
for heart disease, on a direct basis and as secondary to 
in-service exposure to Agent Orange.  

Following receipt of notification of that decision, the 
Veteran failed to initiate an appeal of the denial of his 
claim.  Thus, the June 1995 determination is final.  
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2009).  

Moreover, as this discussion indicates, at the time of the 
June 1994 rating action, the claims folder contained 
diagnoses of CAD and status post myocardial infarction.  
However, the file contained no competent evidence of an 
association between these diagnosed disorders and the 
Veteran's service-connected PTSD.  Thus, in the June 1994 
rating action, the RO denied service connection for heart 
disease, asserted to be secondary to the service-connected 
PTSD.  

Following receipt of notification of that decision, the 
Veteran failed to initiate an appeal of the denial of that 
claim.  Thus, the June 1994 determination is final.  
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2009).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2009).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512, 513 (1992).  

As this discussion illustrates, service connection for heart 
disease, on a direct basis and as secondary to in-service 
exposure to herbicides was denied in June 1995 because 
competent evidence of record did not reflect an association 
between the Veteran's diagnosed CAD and status post 
myocardial infarction and either his active service or his 
conceded in-service exposure to Agent Orange.  Importantly, 
additional evidence received since that prior final decision 
includes a January 2010 letter in which a private treating 
physician expressed his opinion that a "definite" cause of 
the Veteran's heart disease (defined as status post 
myocardial infarction and arterial coronary disease) are 
"defoliants otherwise known as Agent Orange."  

This additional medical report is clearly probative because 
it provides, for the first time, competent evidence of a 
possible relationship between the Veteran's diagnosed 
cardiovascular disorder and his conceded in-service exposure 
to herbicides.  Thus, the Board finds that the additional 
evidence received since the last prior final denial of 
service connection for heart disease, to include as secondary 
to in-service exposure to herbicides, in June 1995 raises a 
reasonable possibility of substantiating this issue.  See 
38 C.F.R. § 3.156(a) (2009).  This additional evidence is, 
therefore, new and material, as contemplated by the pertinent 
law and regulations, and serves as a basis to reopen this 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  

Further, service connection for heart disease, asserted to be 
secondary to the service-connected PTSD was denied in June 
1994 because competent evidence of record did not reflect an 
association between the Veteran's diagnosed CAD and status 
post myocardial infarction and his service-connected PTSD.  
Importantly, additional evidence received since that prior 
final decision includes two relevant letters from the 
Veteran's private treating physician.  Specifically, in a 
December 2008 letter, this doctor acknowledged that the 
Veteran's current cardiovascular problems include coronary 
heart disease, status post myocardial infarction, and carotid 
atherosclerosis.  In addition, the physician expressed his 
opinion that the Veteran's "post traumatic stress syndrome 
would be a significant secondary cause of his [the Veteran's] 
cardiac disease."  Also, in the January 2010 letter, this 
same doctor opined that a "definite" cause of the Veteran's 
heart disease (characterized as status post myocardial 
infarction and arterial coronary disease) is his PTSD.  

This additional medical report is clearly probative because 
it provides, for the first time, competent evidence of a 
possible relationship between the Veteran's diagnosed 
cardiovascular disorder and his service-connected PTSD.  
Thus, the Board finds that the additional evidence received 
since the last prior final denial of service connection for 
heart disease, asserted to be secondary to the 
service-connected PTSD, in June 1994 raises a reasonable 
possibility of substantiating this issue.  See 38 C.F.R. 
§ 3.156(a) (2009).  This additional evidence is, therefore, 
new and material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen this claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  


ORDER

The appeal for entitlement to an initial compensable rating 
for headaches is dismissed.  

The appeal for entitlement to an increased rating for PTSD, 
evaluated as 30 percent disabling from April 13, 2006 to 
February 6, 2008 and as 50 percent disabling since 
February 7, 2008, is dismissed.  

The appeal for entitlement to an initial increased rating for 
residuals of a shrapnel wound to the right shoulder, to 
include degenerative joint disease, evaluated as 
noncompensably disabling from April 13, 2006 to December 7, 
2008 and as 20 percent disabling since December 18, 2008, is 
dismissed.  

The appeal for entitlement to a compensable rating for 
bilateral hearing loss is dismissed.  

An effective date earlier than February 7, 2008 for the grant 
of a TDIU is denied.  

New and material sufficient to reopen a claim for service 
connection for CAD and status post myocardial infarction, to 
include as secondary to the service-connected PTSD or as 
secondary to in-service exposure to herbicides, having been 
received, the appeal is granted to this extent.  


REMAND

As new and material evidence has been received that is 
sufficient to reopen the previously denied claim for service 
connection for CAD and status post myocardial infarction, to 
include as secondary to the service-connected PTSD or as 
secondary to in-service exposure to herbicides, the Board 
must now consider the de novo issue of entitlement to service 
connection for this disability.  During the current appeal, 
the Veteran has acknowledged that his heart problems did not 
begin until 1993, when he had had a heart attack.  He has 
consistently maintained, however, that his cardiovascular 
pathology has resulted from either his service-connected PTSD 
or his conceded in-service exposure to Agent Orange.  See, 
e.g., 2009 T. at 4-11.  

In support of these assertions, the Veteran submitted two 
letters from his treating physician.  Specifically, in a 
January 2010 letter, this doctor expressed his opinion that 
"[t]wo definite causes of . . . [the Veteran's] heart 
disease [defined as status post myocardial infarction and 
arterial coronary disease] . . . [are] Post Traumatic Stress 
Disorder and defoliants otherwise known as Agent Orange."  
Also, in a previous letter dated in December 2008 letter, 
this same physician acknowledged that the Veteran's current 
cardiovascular problems include coronary heart disease, 
status post myocardial infarction, and carotid 
atherosclerosis.  In addition, the doctor expressed his 
opinion that the Veteran's "post traumatic stress syndrome 
would be a significant secondary cause of his [the Veteran's] 
cardiac disease."  

Importantly, however, this physician did not provide any 
rationale for these opinions.  Further, it does not appear 
that the doctor had access to, and thus an opportunity to 
review, the evidence contained in the Veteran's claims 
folder.  

Moreover, in July 2009, a VA physician reviewed the relevant 
medical records in the Veteran's claims file.  Thereafter, 
the doctor concluded that he had found no relationship 
between the Veteran's compensable PTSD and his CAD.  This 
physician, however, did not express an opinion as to whether 
the Veteran's CAD was aggravated (permanently worsened beyond 
normal progression) by his service-connected PTSD.  See 
38 C.F.R. § 3.310(a) (2009) & Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

A remand of the Veteran's cardiovascular disorder claim is, 
therefore, necessary to accord the agency of original 
jurisdiction an opportunity to schedule the Veteran for a 
pertinent VA examination.  The purpose of the evaluation 
conducted pursuant to this Remand is to determine, to the 
extent possible, the etiology of the Veteran's diagnosed 
cardiovascular disorder-to include whether such disability 
is associated in any way to his service, including his 
conceded in-service exposure to Agent Orange or his 
service-connected PTSD.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); and McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's 
duty to assist veterans, pursuant to the VCAA, includes the 
duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim).  

Also, on remand, records of ongoing cardiovascular treatment 
should be obtained and associated with the claims folder.  
See 38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1.  After procuring the appropriate 
release of information forms, procure 
copies of records of any heart treatment 
that the Veteran may have received since 
June 2009.  Associate all such available 
records with the claims folder.  If any 
such documents are not available, that 
fact should be noted in the claims file.  

2.  Also, obtain copies of records of any 
heart treatment that the Veteran may have 
received at the VA Medical Center in 
Philadelphia, Pennsylvania since June 
2009.  Associate all such available 
records with the claims folder.  

3.  Then, schedule the Veteran for a VA 
cardiovascular examination to determine 
the nature, extent, and etiology of his 
cardiovascular disorder.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies or testing should be conducted.  
All pertinent pathology should be noted 
in the examination report.  

For any cardiovascular disorder 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not, i.e., 
a 50 percent probability or greater, 
that such disorder had its clinical 
onset in service or is otherwise 
related to active duty, including the 
conceded in-service exposure to 
herbicides.  

If not, the examiner is asked to 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
any cardiovascular disorder diagnosed 
on examination was caused or aggravated 
(permanently worsened beyond normal 
progression) by the service-connected 
PTSD.  If the examiner finds that the 
Veteran's diagnosed cardiovascular 
disorder is aggravated by this service-
connected disorder, he/she should 
quantify the degree of aggravation.

Complete rationale should be given for 
all opinions expressed.  

4.  Following completion of the above, 
adjudicate the claim for service 
connection for service connection for 
CAD and status post myocardial 
infarction, to include as secondary to 
the service-connected PTSD or as 
secondary to in-service exposure to 
herbicides.  If the decision remains 
adverse to the Veteran, he and his 
representative should be provided with 
an SSOC.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


